     Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 1 of 29 Page ID #:1




1    TRACY L. WILKISON
     Acting United States Attorney
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division
     ROBERT F. CONTE (Cal. Bar No. 157582)
4    Assistant United States Attorneys
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-6607
           Facsimile: (213) 894-0115
7          E-mail:      robert.conte@usdoj.gov
8    Attorneys for the United States of America
9
                               UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                        Civil No. 2:21-cv-02587
13               Plaintiff,                           COMPLAINT TO REDUCE FEDERAL
                                                      TAX ASSESSMENTS TO JUDGMENT
14                      v.                            AND TO FORECLOSE FEDERAL TAX
                                                      LIENS ON REAL PROPERTY
15   ALAN SNITZER; DOROTHEA
     SNITZER: MORTGAGE ELECTRONIC                     [Complaint and Exhibits
16   REGISTRATION SYSTEMS, INC., its                  Redacted under L.R. 5.2-1]
     successors and assigns, as nominee for
17   THE CIT GROUP/CONSUMER
     FINANCE, INC.: and, THE CIT
18   GROUP/CONSUMER FINANCE, INC.
19               Defendants.
20                                        COMPLAINT
21         The United States brings this action to collect unpaid federal income tax
22   assessments, to reduce those assessments to judgment, and to foreclose federal tax liens
23   on real property. The United States complains and alleges on information and belief as
24   follows:
25                                A. GENERAL ALLEGATIONS
26                                    Authorization for Suit
27         1.     This action is brought at the direction of the Attorney General of the United
28   States and at the request of, and with the authorization of, the Chief Counsel of the
                                                  1
     Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 2 of 29 Page ID #:2




1    Internal Revenue Service, a delegate of the Secretary of the Treasury of the United
2    States, pursuant to 26 U.S.C. §§ 7401 and 7403 for the collection of federal taxes.
3                                      Jurisdiction and Venue
4          2.      The district court has jurisdiction over this action under 28 U.S.C. §§ 1331
5    and 1340, as well as 26 U.S.C. §§ 7402 and 7403.
6          3.      Venue properly lies in the Central District of California under 28 U.S.C. §
7    1391(b)(2) because the property that is the subject of this action is located in the district,
8    and under 28 U.S.C. § 1391(b)(1) because defendants Alan Snitzer and Dorothea Snitzer
9    resided in this district when the tax liabilities at issue were assessed.
10                                   The Subject Real Property
11         4.      The United States seeks an order foreclosing its tax liens on real property
12   located at XXXX XXXXXXXXX XXXXX, Pasadena, California, (the Pasadena
13   property).
14         5.      The Pasadena property is located in Los Angeles County with assessor’s
15   parcel number 5704-029-028. It is legally described as: Lot 4 in Tract 14099 as per
16   Maps recorded in Book 301, Pages 42 to 44 Inclusive of Maps, in the Office of the
17   County Recorder of Los Angeles County, California.
18         6.      Alan Snitzer and Dorothea Snitzer purchased the property as husband and
19   wife in 1993. The Individual Grant Deed conveying the property to them was recorded
20   in the Los Angeles County Recorder’s office on December 29, 1993, at instrument no.
21   XX-XXXXXXX.
22                                            The Parties
23         7.      The UNITED STATES OF AMERICA is the plaintiff to this action and
24   seeks to reduce to judgment Alan Snitzer and Dorothea Snitzer, husband and wife, (the
25   taxpayers) individual federal income tax liabilities (Form 1040) for the tax years 2008
26   through 2016, and 2018 (the subject tax years), which gave rise to statutory federal tax
27   liens as of the dates of assessment pursuant to 26 U.S.C. § 6321, to foreclose its federal
28   tax liens for such years against the Pasadena property, and to have its liens, described
                                                    2
     Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 3 of 29 Page ID #:3




1    below, paid from the proceeds of the foreclosure sale in the order of priority determined
2    by the Court.
3          8.     The United States recorded Notices of Federal Tax Lien (NFTLs) for the
4    taxpayers’ tax liabilities for the subject tax years as described below in paragraph 42 of
5    the complaint.
6          9.     Defendants ALAN SNITZER and DOROTHEA SNITZER are made parties
7    to this action because the United States is seeking to reduce their federal income tax
8    liabilities to judgment and to foreclose its federal tax liens encumbering the Pasadena
9    property.
10         10.    Defendants MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
11   INC., its successors and assigns, as nominee for THE CIT GROUP/CONSUMER
12   FINANCE, INC., and THE CIT GROUP/CONSUMER FINANCE, INC. are made
13   parties to this action pursuant to 26 U.S.C. § 7403(b) because they may assert an interest
14   in the Pasadena property pursuant to a Deed of Trust filed in Los Angeles County on
15   November 9, 2004, instrument number 2004-2975873. Exhibit A.
16                                     B. CAUSES OF ACTION
17        I. First Claim for Relief: To Reduce Federal Tax Assessments to Judgment
18                     (Against Alan Snitzer and Dorothea Snitzer Only)
19         11.    The United States incorporates by reference its allegations made in each of
20   the paragraphs above as if fully restated herein.
21         12.    During all relevant years at issue in this case the taxpayers were husband
22   and wife, and they filed joint federal income tax returns (Forms 1040).
23         Tax Year 2008
24         13.    On March, 7, 2011, a delegate of the Secretary of the Treasury assessed
25   federal income tax for the tax year 2008 in the amount of $121,579 against the taxpayers
26   based on an unagreed tax deficiency (additional tax assessed) as determined by the
27   Internal Revenue Service (IRS).
28         14.    As of March 31, 2021, the outstanding balance of the taxpayers’ individual
                                                  3
     Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 4 of 29 Page ID #:4




1    federal income tax liability for the tax year 2008 is $171,929, after taking into account
2    credits, charges, interest, and penalties.
3           Tax Year 2009
4           15.   On May 28, 2012, a delegate of the Secretary of the Treasury assessed
5    federal income tax for the tax year 2009 in the amount of $67,197 against the taxpayers
6    based on an unagreed tax deficiency (additional tax assessed) as determined by the IRS.
7           16.   As of March 31, 2021, the outstanding balance of the taxpayers’ individual
8    federal income tax liability for the tax year 2009 is $119,000, after taking into account
9    credits, charges, interest, and penalties.
10          Tax Year 2010
11          17.   On November 21, 2011, a delegate of the Secretary of the Treasury assessed
12   federal income tax for the tax year 2010 in the amount of $82,146 against the taxpayers
13   based on a tax deficiency as determined by their federal income tax return filed with the
14   IRS.
15          18.   On May 13, 2013, a delegate of the Secretary of the Treasury assessed
16   federal income tax for the tax year 2010 in the amount of $1,357 against the taxpayers
17   based on an unagreed tax deficiency (additional tax assessed) as determined by the IRS.
18          19.    As of March 31, 2021, the outstanding balance of the taxpayers’ individual
19   federal income tax liability for the tax year 2010 is $70,399, after taking into account
20   credits, charges, interest, and penalties.
21          Tax Year 2011
22          20.   On November 26, 2012, a delegate of the Secretary of the Treasury assessed
23   federal income tax for the tax year 2011 in the amount of $135,740 against the taxpayers
24   based on a tax deficiency as determined by their federal income tax return filed with the
25   IRS.
26          21.   On July 7, 2014, a delegate of the Secretary of the Treasury assessed federal
27   income tax for the tax year 2011 in the amount of $9,672 against the taxpayers based on
28   an unagreed tax deficiency (additional tax assessed) as determined by the IRS.
                                                  4
     Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 5 of 29 Page ID #:5




1          22.    As of March 31, 2021, the outstanding balance of the taxpayers’ individual
2    federal income tax liability for the tax year 2011 is $80,289, after taking into account
3    credits, charges, interest, and penalties.
4          Tax Year 2012
5          23.     On November 25, 2013, a delegate of the Secretary of the Treasury
6    assessed federal income tax for the tax year 2012 in the amount of $137,954 against the
7    taxpayers based on a tax deficiency as determined by their federal income tax return
8    filed with the IRS.
9          24.     On June 1, 2015, a delegate of the Secretary of the Treasury assessed
10   federal income tax for the tax year 2012 in the amount of $8,563 against the taxpayers
11   based on an unagreed tax deficiency (additional tax assessed) as determined by the IRS.
12         25.      As of March 31, 2021, the outstanding balance of the taxpayers’ individual
13   federal income tax liability for the tax year 2012 is $58,967, after taking into account
14   credits, charges, interest, and penalties.
15         Tax Year 2013
16         26.     On November 17, 2014, a delegate of the Secretary of the Treasury
17   assessed federal income tax for the tax year 2013 in the amount of $134,379 against the
18   taxpayers based on a tax deficiency as determined by their federal income tax return
19   filed with the IRS.
20         27.     On May 16, 2016, a delegate of the Secretary of the Treasury assessed
21   federal income tax for the tax year 2013 in the amount of $34,466 against the taxpayers
22   based on an unagreed tax deficiency (additional tax assessed) as determined by the IRS.
23         28.    As of March 31, 2021, the outstanding balance of the taxpayers’ individual
24   federal income tax liability for the tax year 2013 is $73,178, after taking into account
25   credits, charges, interest, and penalties.
26         Tax Year 2014
27         29.    On November 23, 2015, a delegate of the Secretary of the Treasury assessed
28   federal income tax for the tax year 2014 in the amount of $93,776 against the taxpayers
                                                  5
     Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 6 of 29 Page ID #:6




1    based on a tax deficiency as determined by their federal income tax return filed with the
2    IRS.
3           30.   On April 3, 2017, a delegate of the Secretary of the Treasury assessed
4    federal income tax for the tax year 2014 in the amount of $16,987 against the taxpayers
5    based on an unagreed tax deficiency (additional tax assessed) as determined by the IRS.
6           31.   As of March 31, 2021, the outstanding balance of the taxpayers’ individual
7    federal income tax liability for the tax year 2014 is $61,882, after taking into account
8    credits, charges, interest, and penalties.
9           Tax Year 2015
10          32.   On November 21, 2016, a delegate of the Secretary of the Treasury assessed
11   federal income tax for the tax year 2015 in the amount of $152,906 against the taxpayers
12   based on a tax deficiency as determined by their federal income tax return filed with the
13   IRS.
14          33.   On June 11, 2018, a delegate of the Secretary of the Treasury assessed
15   federal income tax for the tax year 2015 in the amount of $37,116 against the taxpayers
16   based on an unagreed tax deficiency (additional tax assessed) as determined by the IRS.
17          34.   As of March 31, 2021, the outstanding balance of the taxpayers’ individual
18   federal income tax liability for the tax year 2015 is $81,495, after taking into account
19   credits, charges, interest, and penalties.
20          Tax Year 2016
21          35.   On November 20, 2017, a delegate of the Secretary of the Treasury assessed
22   federal income tax for the tax year 2016 in the amount of $120,101 against the taxpayers
23   based on a tax deficiency as determined by their federal income tax return filed with the
24   IRS.
25          36.   As of March 31, 2021, the outstanding balance of the taxpayers’ individual
26   federal income tax liability for the tax year 2016 is $46,916, after taking into account
27   credits, charges, interest, and penalties.
28
                                                  6
     Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 7 of 29 Page ID #:7




1           Tax Year 2018
2           37.   On November 18, 2019, a delegate of the Secretary of the Treasury assessed
3    federal income tax for the tax year 2018 in the amount of $206,241 against the taxpayers
4    based on a tax deficiency as determined by their federal income tax return filed with the
5    IRS.
6           38.   As of March 31, 2021, the outstanding balance of the taxpayers’ individual
7    federal income tax liability for the tax year 2018 is $85,968, after taking into account
8    credits, charges, interest, and penalties.
9           39.   Since the assessment of the above-stated amounts, assessed and unassessed
10   interest, fees and collections costs, and additions-to-tax, including the failure-to-pay and
11   late-filing additions-to-tax, have accrued and continue to accrue.
12          40.   Despite timely notice and demand, the taxpayers have failed or refused to
13   pay in full the assessments set forth above and there remains due and owing to plaintiff
14   the following balances for income taxes, including accrued but unassessed interest,
15   additions-to-tax, and penalties, computed to March 31, 2021:
16                   Tax Year                         Liability
17                   2008                             $171,926
18                   2009                             $119,000
19                   2010                             $ 70,399
20                   2011                             $ 80,289
21                   2012                             $ 58,967
22                   2013                             $ 73,178
23                   2014                             $ 61,882
24                   2015                             $ 81,495
25                   2016                             $ 46,916
26                   2018                             $ 85,968
27                   Total:                           $850,020
28
                                                  7
     Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 8 of 29 Page ID #:8




1          41.     The total balance due calculated to March 31, 2021, for taxpayers’ 2008
2    through 2016, and 2018 individual federal income tax liabilities is $850,020. Additional
3    amounts continue to accrue as permitted by law.
4          42.     The instant action against the taxpayers is timely with respect to each of the
5    subject tax years.
6    II. Second Claim for Relief: To Foreclose Federal Tax Liens Against Real Property
7                                     (Against All Defendants)
8          43.     The allegations made in the preceding paragraphs of this complaint are
9    incorporated by reference.
10         44.     Pursuant to 26 U.S.C. §§ 6321 and 6322, a lien for the unpaid tax liabilities
11   arose in favor of the United States against all property and rights to property owned by
12   the taxpayers as of the assessment dates for each tax, penalty, additions-to-tax, and
13   interest assessment described in this complaint.
14         45.     In connection with the assessments set forth in support of the first cause of
15   action of this complaint, the IRS recorded valid NFTLs against all property and rights to
16   property owned by the taxpayers in Los Angeles County as follows:
17    Date Filed    Instrument        Tax Year(s)                 Total       Attached as
18                  Number                                        Amount      Exhibit No.
19     3/19/12      20120421385       2010                        $ 40,502 1
20     9/17/12      20121390073       2008                        $116,427 2
21    12/13/19      20191392159       2011- 2016                  $365,444 3
22     1/17/20      20200064859       2018                        $ 71,599 4
23     1/22/21      20210123972       2009                        $158,541 5
24
25         46.     The federal tax liens for the taxes described in this complaint attached, and
26   remain attached, to the subject property located in Pasadena, California, assessor no.
27   5704-029-028.
28         47.     The United States is entitled to foreclose its federal tax liens on the property
                                                   8
     Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 9 of 29 Page ID #:9




1    pursuant to 26 U.S.C. § 7403.
2          48.    Upon the sale of the Pasadena property, the United States is entitled to
3    apply the proceeds to the taxpayers’ outstanding federal tax assessments, including
4    accruals.
5          49.    The United States has named as defendants in this action the entities that
6    have liens or may claim an interest in the property pursuant to 26 U.S.C. § 7403(b). To
7    the extent additional parties may claim an interest in the property, they will be added as
8    additional defendants to this action.
9          50.    The United States requests that the Court adjudicate the merits and
10   respective priorities of its and defendants’ respective claims to and liens upon the
11   property and decree a sale of the property. The known parties and their putative interests
12   are alleged in this complaint, which are incorporated by this reference.
13         WHEREFORE, the United States requests that the Court:
14         A.     As to the first claim for relief, enter a judgment in favor of the United States
15   and against ALAN SNITZER and DOTOTHEA SNITZER, husband and wife, for their
16   2008 through 2016, and 2018 individual federal income tax liabilities (Form 1040) of
17   $850,020, calculated to March 31, 2021, plus interest, penalties, and statutory additions
18   thereon as provided by law from the date of each assessment, including all lien fees and
19   collection costs incurred before or after the filing of this complaint;
20         B.     As to the second claim for relief, foreclose the federal tax liens against the
21   Pasadena property, order the sale of the property, determine the interest and respective
22   priorities of the parties in the property and order distribution of the proceeds from the
23   sale of the property in accordance with their interests and priorities;
24   ///
25
26
27
28
                                                   9
     Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 10 of 29 Page ID #:10




1
2
3           C.     Grant the United States its costs incurred in bringing this action, including
4     all lien fees and collection costs incurred before or after the filing of this complaint; and
5           D.     Order any further relief it deems just and appropriate.
6
7      Dated: 3/25/21                             Respectfully submitted,
8                                                 TRACY L. WILKISON
                                                  Acting United States Attorney
9                                                 THOMAS D. COKER
                                                  Assistant United States Attorney
10                                                Chief, Tax Division
11                                                   /s/ Robert F. Conte
                                                  ROBERT F. CONTE
12                                                Assistant United States Attorney
13                                                Attorneys for the United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   10
Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 11 of 29 Page ID #:11




                   EXHIBIT A
   ·-en
    Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 12 of 29 Page ID #:12

      WHEN REC.OROED Mt\ll TO
                                                                                                   04 29',58'13
Nationwide Tille Clearing, Inc.
A ITN: Dusti Woodbury - CIT Unit
2100AIL l9North
Palm Harbor, FL 34683




                    00 63 0 0 0       2 0
    MIN·        l     ~ __1_ _: _~ :~~ ~    .:::==-----_I                  . ·- SPACEftBOVE THJS LINE FOR RECORDER'S USE                ·------~~-.

~----~---+ - .--· - ~~~D~E=E=DOFTRUST
                               ',~---- --·-- - ·fhec'="1=r'==G=-ro_1.1P_/cc=CO:-n-s_v_m-~r---cF=in-a-nre~-

                    ALAN B SNITZER
                    DOROTHEA C SNITZER                                        :
                                                                              i   Lender
                                                                                  Name
                                                                                                (a u_elaware C9rporalionJ
                                                                                              11440 WEST BERNARDO COURT
                                                                                             SUITE 356
TRUSTOR(S)
  Name(s)
    and
 Address(es)
                    PASADENA, CA 91103
                                                                              L   A-d~~~ss


                                                                                  8
                                                                                 and
                                                                                    - --11---
                                                                              BeNnefim1ceiary
                                                                                             SAN DIEGO, CA 92127
                                                                                           LICENSE NO.:-
                                                                                                 MERS
                                                                                                          603 2875
                                                                                                            .
                                                                                                 P.O. Box 2026
                                                                                                                        ("Lender")_




                                                                f'B~~ower") 1_ Address           Flint, Ml 48501-2026                    ("Beneficiary")
TRUSTE~SNAMEANDADDRESS
STEWART TITLE,                7675 MISSION VALLEY ROAD,                  SAN DIEGO,      CA       92108

                     _,_           DAT:1/09/04 .            IPRINCIPALB~~~00.00                                               Fl~.~:;~;NTDATE
     Borrower owes Lender the principal suin shown in the Principal Balance box above, which is the maximum amount of
loan indebtedness that Borrower will have outstanding at any time, exclusive of interest thereon. This debt is evidenced by
Borrower's Home Equity Line of Credit Agreement dated the same date as this Deed of Trust ("Note"), which provides for
monthly payments, with the full debt, if not paid earlier, due and payable on the Final Paymenl Date shown above. The
beneficia_ry of this Deed of Trust is MERS (solely as nominee. for Lender and Lender's successors and assigns) and the
suq:essors and assigns of MERS. ''MERS" is Mortgage Electronic Registration Systems, inc. MERS is a separate
corporation that is acting solely as a nominee for Lender and Lender's successors and assigns. MERS is organized and
existing under the laws of Delaware, and has an address and telephone number of P.O. Box 2026, Flint, Ml 48501-2026, tel.
(888) 679-MERS. This Deed of Trust secures to Lender: (a) the repayment of lhe debt evidenced by the Note, with interest,
and all renewals, extensions and modifications; (b) the payment of all other sums, with interest, advanced under paragraph 2
to protect the security of this Deed of Trust; and (c) !he performance of Borrower's covenants and agreements under this
Deed of Trust and the Note. For this purpose, Borrower irrevocably grants and conveys to Trustee, in trust, with power of
sale, the following described property located in                                   CouiJty, California:

                                         SEEATIACHEDLEGALDESCRIPTION 'EXHIBIT A'


which has the address of                                                                                    PASADENA
                                                              (Slrect)                                                         (Ci1y)
California                 91103         _ _ _ _ _ _ ("Property Address");
                               (Zip Code)

       Together with all the improvements now or hereafter erected on the property, and all easements, rights,
appurtenances, rents, royalties, mineral, oil and gas rights and profits, water rights and stock and all fixtures now or hereafter
a part of the property. All replacements and additions shall also be covered by this Deed of Trust. All of the foregoing is
referred to in this Deed of Trust as the ''Property." Borrower understands and agrees that MERS holds only legal title to the
interests granted by Borrower in this Deed of Trust, but, if necessary to comply with law or custom,'MERS (as nominee for
Lender and Lender's successors and assigns) has the right to exercise any or all of tho·se interests, including, but nol limited
lo, the· right to foreclose and sell the Property; and to take .any action required to L~nder including, but not limited to,
releasing and canceling this Deed of Trust.                                                           ·
     Borrower covenants that Borrower is lajY.fµ!ly._se(z~d ~ the esp_t~· pereby conveyed ;and has the right to grant and convey
                                                                                  of
the Property. Borrower warrants that the lien' neated:by itllis beed Trust is a valid and enforceable lien subordinate only to
easements, hens and restrictions of record as of the date of this Deed of Trust, and that during the entire term oft~ebtedness
ll/Ol!/04    18:08           /7?17_88,                                                                                AM
 2-2191A (4104) California (HE:L.OCJ                                                                 lnitial(s) X   _(5t'VIIJ_ _   X         _• _ __
          Case
    secured  by this2:21-cv-02587-CAS-AS
                     Deed of Trust Borrower will notDocument            1 toFiled
                                                          permit this lien        03/25/21
                                                                             become subordinate Page   13 of
                                                                                                to anything             ' warran~
                                                                                                               29Borrower
                                                                                                            else.    Page         '
                                                                                                                             ID #:13  and
    will defend the title to:the Property against all claims and demands except such easements, liens and restrictions of record as of the
    date of this Deed ofTru"s1F -· · t · , •\ ., .: (  ;j                  .                                    .                  .
         Borrower and L~nder covenant and agree as follows: ·                                                                                        \
         1. Payment of Principal a~d Interest;' Pr~payment and Late Charges. Borrower shall promptly pay when due the principal                      .J
        of and interest on the debt evidenced by the Note and any prepayment and late charges due under the Note.
              2 Taxes-Liens-Insurance-Maintenance. Borrower will pay, when they are due and payable, all taxes, liens or security titles
        (legal clai01s), assessments, obligations, water rates and any other charges againsl the Property, whether superior or inferior to the
        lien or security title of this Deed of Trust, including paying Lender any costs, including outside attorney's fees incurred by Lender
        in defending any lawsuit by prior or later lienholders or security title holders on the Property, maintain hazard insurance and
        earthquake insurance on the Property in Lender's favor in a form and amount satisfactory to Lender and maintain and keep
        the Property in good repair at all times during the term of this Deed of Trust pursuant to paragraph 4 below. ff Borrower fails to
                                                                                                                    to
        maintain the Property in good repair; Lender may enter the Property and make those repairs necessary maintain the Property in
        good repair. Lender may pay any such tax, hen or security title, assessment, obligation, water rates, premium or other
       charge necessary to maintain the Property in good repair, or purchase such insurance in Lender's own name, if Borrower fails to do
       so. The amount Lender pays will be due and payable to Lender on demand, will bear an interest charge at the interest rate set forth
       in the Note secured by this Deed of Trust if permitted by law, or, if not, at the highest lawful interest rate, will be· an additional lien
       or security title on the Property and may be enforced and collected in the same manner as the other obligations secured by this
       Deed of Trust. The insurance carrier providing the insurance referred to· above will be chosen by Borrower subject to Lender's
       approval which will not be unreasonably withheld. Al.I i~surance policies ~nd renewals must be acceptable to Lender and
       must include a standard mortgagee ciause. Lender will have the right to hold the policies and renewals. If Lender requires,
       Borrower will promptly give to Lender all receipts of paid ·premillplS and renewal notices.· Jp. the event of~: loss; Borrower will
       give prompt notice to ·the insurance carrier and Lender. Lender may file a proof of loss if not made promptly by Borrower.
       Proceeds from all insurance required by Lender or obtained by Borrower will be applied to the restoration or repair of the Property
       damaged or, at Lender's option, the insurance proceeds will be applied to the sums secured by this Deed of Trust, whether or not
.... .lbcn due, w.ith any.exces&.paid. tollon:ower~Jt:llonower..ahamloos t.he,Rroperty1 -er-does n0t,answer Wtthm-te                     ;     · r
       from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance proceeds. Lender may
       use the proceeds to repair or restore the Property or to pay sums secured by this Deed of Trust, whether or not then due. The ten
       {10)-day period will begin when the notice is given.
             3. Application of Payments. Unless applicable law provides otherwise, payments sha11 be first applied to any prepayment
       charges, then to any costs and expenses incurred under this Deed of Trust, then to interest then due and then to principal.
             4. Preservation and Maintenance of Property; Leaseholds. Borrower shall not destroy, damage or substantially change the
       Property, allow the Property to deteriorate or·conunit waste. If this Security Instrument is on a leasehold, Borrower shall comply
       with the· provisions of the··Jease, ·and if Borrower ·acquires fee title 'to the Property, the leasehtild aiid fee .fitle ·shall not merge
       unless Lender agrees to the. merger in writing.
             5. Mortgage Insurance. If Lender required mortgage insurance as a condition of making the loan secured by this Deed of
       Trust, Borrower shall pay the premiums required to maintain the insurance in effect until such time as the ·requirement for the
       insurance terrninates·in accordance with.Borrower's and Lender's written agreement or applicable law.
              6. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender shall giv~
     · Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
           7. Condemnation. The proceeds of any award or claim for damages, direcJ or consequential, in connection with any
   condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are hereby assigned ~nd shali'°'
   be paid to Lender.
         In the event of a total taking of the Property, the proceeds shall be applied to the sums secured by this Deed of Trust, whether
   or not then due; with any excess paid to Borrower. In the e·vent of a ·pai:tial taking of the Prc>perty, ll!'lless Borrowe_r <1.nd Lender
   otherwise agree in writing, the. sums secured by this Deed of Trust shall be reduced by the arriount ofthe proceeds multiplied by
   the following fraction: (a) the total amount of the sums secured immediately before the taking, divided by· (b) the fair market value
   of the Properly immediately before the taking. Any balance shall be paid to Borrower.
          If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers to make an
   award or settle a claim for damages, Borrower fails to respond to Lender within 30 days after the date the notice is given, Lender is
   authorized to collect and apply the proceeds, at its option, either to restoration or repair of the Property or to the. sums secured by
   this Deed of Trust, whether or not then due.
        Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall nol extend or postpone
   the due- date of.the -payments-referred- to in paragraph· ·l or change· the amount of sueh ·payments. . ·



   SN/Tl£R. AU.N
   ll/08fV4   18:08       1791788
   2-<1918                                                                                        J,,i1ial(s)
                        8. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or modification· of
       umorti~ation     Caseof2:21-cv-02587-CAS-AS
                                     the sums secured by this Deed ofDocument Trust granted 1      Filed to03/25/21
                                                                                              by Lender                      Page
                                                                                                                 any successor       14 of
                                                                                                                               in interest of29   Page
                                                                                                                                             Borrower shallIDnot#:14
                                                                                                                                                                   operate to   JI
       release the liability of the original Borrower or Borrower's successors in interest. Lender shall not be required to commence                                            vJ
       proceedings against any successor in interest or refuse to extend time for payment or otherwise modify amortization o'r the sums
       secured by this Deed of Trust by reason of any demand made by the original Borrower or Borrower's successqrs in interest. Any
       forbearance by Lender in exercising any right or remedy shall not be a waiver of or predud~ the exercise of any right or.remedy.
                        9. Successors and Assigns Bound; Joint and Severai Liability; Co-signers. The covenants and agreements of this Deed of
       Trust shall bind and benefit the successors and assigns of Lender and Borrower, subject to.the provisions of paragraph 15. Borrower's
       covenants and agreements shall be joint and several. Any Borrower who co-signs this Deed of Trust but does not execute the Note: (a)
       is co-signing this Deed of Trust only to mortgage, grant and convey that Borrower's interest in the Property under the tem1s of this
       Deed of Trust; (b) is not personally obligated to pay the sums secured by this Deed of Trust; and (c) agrees that Lender and any other
       Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this Deed of Trust or the
       Note without that Borrower's consent.                                                                                                                     ·
                      10. Loan Charges. If.the loan secured by this Deed of Trust is subject to a law whkh sets maximum loan charges, and that law
       is finally interpreted so that the interest or other loan charges collected or to be collected in connection with the loan exceed the
       permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
       and (b) any sums already collected from Borrower which exceeded permitted limits will be refunded to Borrower. Lender may choose
       to make this refund by reducing the principal owed under the Note or by making a direct payment to Borrower. If a refund reduces
       principal, the reduction will be treated as a partial prepayment without any prepayment charge under the Note.
                      11. Legislation Affecting Lender's Rights. If enactment or expiration of applicable laws has the effect of rendering any
       provision of the Note or this Deed of Trust unenforceable according to its terms, Lender, at its option, may require immediate
       payment in full of all sums secured by this Deed of Trust and may invoke any remedies permitted by paragraph 17.                                     .
                 .. ,12:·~~tic~s .. ~ny n~tic~ _to aorr?wer, Pf?Vi.de,c! (o~ in th/~. q~er~ of_T:r:ust.shall be .given by deliverin~ it o_r by mailing it by first
       class mail unless applicable law requires use of another method. Borrower requests that copies of any notices of default and sale be
       sent to Borrower's address which is the. Property Address unless otherwise indicated on ·the front page of this Deed of Trust.
        Any notice to Lender shall be given by first class mail to Lender's address stated herein or any other address Lender designates by
        notice to Borrower. Any notice provided for in this Deed of Trust shall be deemed to have been given to Borrower or Lender when
- - - -g..;~....fe1MIS··prov·ided in-·this-paragrapb.
            . 13. Governing Law; Severability. This Deed of Trust shall be governed by Califo~ia and applicable federal law. In the event
       that any provision or clause of this Deed of Trust or the Note conflicts with applicable law, such conflict shall not affect other
       provisions of this Deed of Trust or the Note which can be given effect without the conflicting provision. To this end the provisions of
       this Deed of Trust and the Note are declared to be severable.
                      14. Borrower's Copy. Borrower shall be given one conformed copy of the Note and of this Deed of Trust.
                      15. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any interest in it is sold
       or transferred (or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natu.rnl person) without Lender's prior
       written consent, Lender may, at its option, require immediate payment in full of all sums secured by this Deed of Trust. However, this
       option shall not be exercised by Lender if exercise is prohibited by federal law as of the date of this Deed of Trust.
                      l 6. Borrower's Right to Reinstate.- If Borrower meets certain conditions, Borrower shall have the right to have enforcement of
       this Deed of Trust discontinued at any time prior to the earlier of: (a) 5 days (or such other period as applicable law may specify for
       reinstatement) before sale of the Property pursuant to any power of sale contained in this Deed of Trust; or (b) entry of a judgment
       enforcing this Deed of Trust. Those conditions are that Borrower: {a) pays Lender all sums which then would be due under this Deed
       of Trust and the Note had no acceleration occurred; (b) cures any default of any other covenants or agreements; (c) pays all expenses
       incurred in enforcing this Deed of Trust, including, but not limited to, reasonable attorneys' fees; and (d) takes such action as Lender
       may reasonably require to assure that the lien or security title of this Deed of Trust, Lender's rights in the Property and Borrower's
       obligation to pay the sums secured by this Deed of Trust shall continue unchanged. Upon reinstatement by Borrower, this Deed of
       Trust          and the
                 • ,.,··~   , .-.:
                                   obligations
                                     • • , -.t_"'•
                                       1
                                                   secured herebY.
                                                -~·.   , ••• , • • •
                                                                    shall. remain
                                                                ''•I:_ 1   ~
                                                                           ~ 1,
                                                                                  fully effective
                                                                                  , •• •   .,.,
                                                                                                    as ifno
                                                                                            ,j j ~ , .·._ . '."
                                                                                                                acceleration
                                                                                                                  ••• •
                                                                                                                 I.   •:•
                                                                                                                             had occurred. However, this right to reinstate
                                                                                                                               •:.   '"   •      •.'   ,,.       , •     •


       shall noi'apply in tlie case of a·cceleratiori under paragraph 15.                                                  .
                      17. Default. If Borrower defaults in paying any part of the indebtedness secured by this Deed of Trust or if Borrower defaults in
       any other way, the entire unpaid principal and any accrued and unpaid interest thereon and any other amounts Borrower then owes
       under the loan secured by this Deed of Trust will become due, if Lender desires.                                    0



                      Lender may execute and record, in the Office of the Recorder of each county in wh ich the Property or some part is located, a
       written notice of the default and Lender's election to sell the Property s'rc_µred by this Deed of-Trust. Lender may rescind the notice
       before the Trustee's sale by executing and recording a notice of rescission, which will ,cancel any prior notice of default and of
       any acceleration of the maturity of the indebte~ess aff~~te~ ~Y. any prio_r notice of default. Lender's rescission of a notice of default
       will not waive any existing or subsequ~.Q,t,qef~ii!t ~or'.imp~ir:_Le[lder,'s, rigjlt .to executeia.ny notice.,9(.d_efauJt,<J.nd election to:cause the
       Property to be sold nor otherwise affect any of Lender's rights 'under this Deed of Trust.



                                                                             04 2975873                                               ;Jrii' _ _p),~.
          SN11ZER. Al.AN
          J JJOf'/()4  18:08       l '19} 788
           2·'Z191C                                                                                                    1,;;oal{,) X                    X
     After
        Case  the time required by law following theDocument
                  2:21-cv-02587-CAS-AS                    recording of the
                                                                        1 notice
                                                                            Filedof 03/25/21
                                                                                    default has elapsed,
                                                                                                   Pagethe15
                                                                                                           Trustee
                                                                                                              of 29mayPagegive notice o.f sa'ie as
                                                                                                                                 ID #:15
then required by law and, without demand on Borrower, sell the real estate at the time and place fixed in the notice of sale either as 11 ~
whole or in separate parcels in whatev_er order the Trustee determines, at public auction to the highest bidder for cash. The Trustee
may postpone the sale from time to time by making a public announcement at the original or previously postponed time and place of
sale,.and without further notice, the Trustee may make such sale at the time to which the sale may be.so postponed.
      The Trustee will deli.ver to the purchaser a Trustee's deed conveying the real estate sold, but without any covenant of warranty,
express or implied. Any person, including Lender, Borrower or the Trustee, may bid at the sale and purchase the real estate. The
proceeds of the sale will be applied by the Trustee first, to the payment of all fees and expenses of the Trustee and of this trust; second
to all sums expended by Lender under the terms of this Deed of Trust which have not been repaid, with accrued interest at the amount
allowed by law; third to all other sums secured by this Deed of Trust; and any remainder to the persons legally entitled to it.
     18. Lender in Possession. Upon acceleration under paragraph 17 or abandonment of the Property, Lender (in person, by agent or
by judicially appointed receiver) shall be entitled to enter upon, take possession of and manage the Property and to collect the rents
of the Property including those past due. Any rents collected by Lender or the receiver shall be applied first to payment of the costs of
management of the Property and collection of rents, including, but not limited to, receiver's fees; premiums on receiver's bonds and
reasonable attorneys' fees, and then to the sums secured by this Deed of Trust.
       19. Reconveyance. Upon payment of all sums secured by this Deed of Trust, Lender shall request the Trustee to reconvey the
Property and shall surrender this Deed of Trust and all notes evidencing debt secured by this Deed of Trust to the Trustee. Trustee
shall reconvey the Property without warranty. The trustee or Lender may charge a fee for services rendered in connection with the
preparation, execution or r~cordation of a reconveyance, or request for a reconveyance, to the extent allowed by law. Such person or
persons shall pay any recordation costs.
        20. Substitute Trustee. Lender, at its option, may from time to time appoint· a successor trustee to any Trustee appointed
hereunder by an instrument executed and acknowledged by Lender and recorded in the office of the Recorder of the county in which
the Pr~perty is lof::ated. lJi.e i,n,!,trument shall,c~ntain the name of-the original Lender, Trustee and·Borro..yer, the book.and page.where
this Dee·d of Trust is recorded and the name and address of the successor trustee. Without conveyance of the Property, the successor
trustee shall succeed to all the title, powers and duties conferred upon the Trustee herein and by applicable law. This procedure for
substitution of trustee shall govern to the exclusion of all other provisions for substitution .
        . l.l~.Bider.s ID.this Dud .o!.Ir.ust.Jf one ox; m~xec11ted.b¥ Bo.trAWet..and..re.coroe.d.1oge.theLwitb..this. Deei:U>! .
Trust, the covenants and agreements of each rider shall be incorporated into and shall amend and supplement the coyenants and
agreements of this Deed ofTrust as if the rider(s) were a part of this Deed ofTrust [Check applicable box(s)J

    D Adjustable Rate Rider D Condominium Rider             D 1-4 Family Rider
    D Gtaduated Payment Rider D Planned Unit Development Rider
    C!J Request for Copy ofNotice of Default                D Other{s) [specify]
     22. Statement of Obligation. Lender may collect a fee not to exceed the maximum amount permitted by law for furnishing a
Beneficiary Statement and/or a Payoff Demand Statement as provided by Section 2943 of the Civil Code of California.

       23. Transfer of Servicing. Pursuant to California Civil Code Section 2937, if the servicing of this Deed of Trust and the
indebtedness by which it secures is ever transferred from one servicing agent to another servicing agent, each such servicing agent
shall inform the ~orrower of the transfer prior to the creation of any obligation on the part of the Borrower to pay the new servicing
agent.




                                                               04 2975873

SNJTZ£R.AUN
I 1/08/04
2-21910 '
          18:08      1791788                             . '            t~ ' \

                                                                                              lnilial(s)
              Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 16 of 29 Page ID #:16




                                                                 (Seal)                                                                                    (Seal)
                                                           -Borrower                                                                                    -Borrower

STATE OF CALIFORNIA

                        _fef /t;t;£ce5
COUNTYOF                                                                 • • .i '
                                                                                         '_/2,-,·_· '.'              •    I•   /li"'- • •
On     _/0c2___e;J-J_46/L           -~-LtJd._{      before me,                      --~L_;l5/d~,._,l- ~~,.J6i~e-
                                                                                                              =-----~ -
                                                                                                                  (Nolarx Name and Tille)


 personally appeared          ALAN B _SNITZER _AND DOROTHEA C_ SNn'Z_E_R~---,---·-·-·····------------···

                              --------- . . -              ..... ---------- ·- - ------~ - - - - - - - - - - - · - - - - -------- - - --
                                                                                                                         -·--·
                                                                                                                           I



 person~llyJmown to me (or proved to me on the_ basis. of satisfactory evidence) to be the person(s) whose name(s). is/are
 subscribed to the within instrument and· acknowledged to me that he/she/they executed the same in his/her/their authorized··
 capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of which the person(s)
 acted, executed the instrument.                                                                        ·



 :g:::                                                                               r~ --:,.. .·M~~K~~¥1
                                                                                         8
                 ffiy ·z::;·"a
                            · · : : : ~____ : - ~ ___
                          -               ~---!-   ~-                                   . .                  N01Af\Y PU8UC • CAl..lfORNlA  S   (Notarial Seal)
                                                                                     2   ~         . .•        LOS ANGELES COUNlY          2
                                                                                     •                    M1 CNnm. Ulli~s December 15, 20041
                                                                                     :....................................
                                            REQUEST FOR RECONVEYANCE
TO TRUSTEE:
      The undersigned is the holder of the note or notes secured by this Deed of Trust. Said note or notes, together with all
other indebtedness secured by this Deed of Trust, have been paid in full. You are hereby directed to cancel said note or
notes and this Deed of Trust, which are delivered hereby, and to reconv.ey, without warranty, all the estate now held by
you under this Deed of Trust to the person or persons legally entitled thereto.

 Dated:




                                                    t .,    ;_   •. -~                       · - ' i· •




 11/0{','04     18:08     1791788
                                                   04 29-75873:-
2-2191E
Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 17 of 29 Page ID #:17




                   EXHIBIT 1
    Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 18 of 29 Page ID #:18
Recording Requested By lnlerl'lal Revenue                  RECORDED/FILED IN OFFICIAL RECORDS
Service. When 11eorded mail 10:
                                                           RECORDER'S OFFICE
INTERNAL REVENUE SERVICE
300 N Los Angeles St Mail Stop 5027
                                                           LOS ANGELES COUNTY
LOS ANGELES, CA 90012                                      CALIFORNIA
                                                            20120421385
                                                           March 19, 2012 AT 8:12 AM
                                                                   FEE $18.00
                                                         For Optional Use by Recording Olfice

form 668 (Y)(c)                               Department of the Treasury • Internal Revenue Service
IRuv. Octobe, 2000)                                  Notice of Federal Tax Lien
Area:SMALL BUSINESS/SELF EMPLOYED AREA #7                               Serial Number
Lien Unit Phone: (800) 913-6050                            853859312
 AJ provided by sKdon 6321, 6322, and 6323 of che Internal Revenue Code, we are giving a notice th.1t t.ixes
 (lndudlns Interest and penalties) have been assessed against the following-named taxpayer. We have made a
 demand for piyment of this 11,1,lllty, but It remains unpaid. Therefore, there ls a lien In favor of the United St.Jtes
 on all property and rf&ftts co property belonging to this taxpayer for the amount of these taxes, and addldonal
 penalties, Interest, and,costs that may accrue.
Name of Taxpayer ALAN B &                      DOROTHEA C SNITZER


Residence                2 N LAKE AVE STE 880
                         "1""111\~--l~-r\lh                ("':Ila.   9]]01-41~~
    IMPORTANT RELEASE INFORMATION: For each assessment listod below, unless notice of tho lien is refiled by thedato
I   given in column lel. this notice shall, on the day following such date, operate as a cenificateof release as defined in IRC 63251al .

              Tax Period                      D~te of  Last D~di for                                               Unpald Balance
 Kind ofTaix    Ending   Identifying Number AJseument     Refl 1ng                                                 of AJsessment
     (a)          (b)             ld            (d)         (e)                                                             (f)
   1040      12/31/2010    XXX-XX-2932      11/21/2011  12/21/2021                                                 40502.20




Place of Filing
                      COUNTY RECORDER
                      LOS ANGELES                                                                     Total    $             40502.20

This notice was prepared and signed at                   OAKLAND        CA                                                        , on t h is,
the     O7       day of March                          2012

Signature                                                                  Title    TERRITORY MANAGER

       (NOTI.: Cortificato of officer authoriz&d by law to tako acknowledgment ,s Mt essential to the validity ol Notico ot Federal Tox hon
       Rov. Rul. 71 -466, 197l - 2 C.B. 4091                                                                    Form 668(Y)(c) (Rev. 10·001
                                                      Pm I • Kepl By R.Kordlos Office                                        CAT. NO 60025X
Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 19 of 29 Page ID #:19




                   EXHIBIT 2
   Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 20 of 29 Page ID #:20
Recording ReQuested By Internal Revenue                 RECORDED/FILED IN OFFICIAL RECORDS
Service. When recorded mail to:
                                                        RECORDER'S OFFICE
INTERNAL REVENUE SERVICE                                LOS ANGELES COUNTY
300 N Los Angeles St Mail Stop 5027
LOS ANGELES. CA 90012                                   CALIFORNIA
                                                        20121390073
                                                        September 17, 2012 AT 8:48 AM
                               ,'
                                                                FEE $18.00

                                                     For Optional Use by Recording Office

form 668 {Y)(c)                          Department of the Treasury - Internal Revenue Service
(Ruv. OCI0bflf 2000)                            Notice of Federal Tax Lien
Area: SMALL BUSINESS/SELF EMPLOYED AREA #7                             Serial Number
Lien Unit Phone: (800) 913-6050                            891982312
  As provided by section 632 t , 6122, and 6321 of the Internal Revenue Code, we are giving a notice that uxes
  (lncludln1 Interest and penalties) have been assessed against the following-named taxpayer. We have made a
  demand for payment of this llablllcy, but It remains unpaid. Therefore, there ls a Hen In favor of the United States
  on all property and rigfau to property belonging to this taxpayer for the amount of these taxes, and additional
  penalties, Interest, and, cosu that may accrue.
Name of Taxpayer ALAN B & DOROTHEA C SNITZER


Residence                 2   N LAKE AVE STE 880
                          PA"""n1,11,.121.              f"'lll.   011O1-41':t':t
    IMPORTANT RELEASE INFORMATION: For each assessment listod below, unless notice of tho lien is refiled by the dato
    given in column (el. this notice shall, on the day following such date, operate as a certificate Qf release as defined in IRC 6325(al.

                        Tax Period          Date of                                       Last DaJi for               Unpald Balance
 Kind of Tu            Identifying Numbtr Assessment
                          Ending                                                             Ref11ng                   of Assessment
                (b)             (c)           (d)                                             (e)                             (f)
     (a)
   1040     12/31/2008   XXX-XX-2932      03/07/2011                                        04/06/2021                116427.74




 Place of Filing
                       COUNTY RECORDER
                       LOS ANGELES                                                                      Total     $           116427.74

 This notice was prepared and signed at                = = = ' - ' - - - ' C A = - - - - - - - - - - - - - - - - , on this ,
                                                     _O;;;.:AKLAND
 the        05           day of     September 2012
 Signature                                                             I   fole      TERRITORY MANAGER


        (NOTE: Cortific:ato of officer authorized by law to take acknowledgmet'lt ,s Mt essential to the validity of Notice ot Federal lox hon
        Rov. Aul. 71 -466, 1971 · 2 C.B. 4091                                                                      Form 668(Y)(c) (Rev. 10-001
                                                       PMt I - Kept By Rt<ordlnr Office                                         CAT. NO 6002SX
Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 21 of 29 Page ID #:21




                   EXHIBIT 3
Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 22 of 29 Page ID #:22




                   This page is part of your document· DO NOT DISCARD                                                                                     .A_
                                                                                            20191392159
                   ,'                                                        . Il llll lllll llllllllll lllll lllll lllll lllll lllll111111111111111111   PgB~f
                                                                                          Recorded/Filed in Official Records
                                                                                        Recorder's Office, Los Angeles County,
                                                                                                    California

                                                                                                       12/13/19 AT 09:06AM

                                                                                                                                                 FEES:     15.00
                                                                                                                                                 TAXES:     0.00
                                                                                                                                                 OTHER:     0.00


                                                                                                                                                 PAID:     15.00




                   II I IIll I Ill III LEADSHEET
                                       IIII II Ill 111111111111111

                        111111111111111 Ill
                                                           201912132890010
                                                                                        I II III II Ill I II II
                                                                00017576432



                                                  Illllll llllllllll lllll lllll lllll lllll 111111111111111111
                                                                    010348819

                                                                          SEQ:
                                                                           21

                                                DAR - Mail (Intake)                                                                 .


                             Illllll lllll lllll lllll lllll llllll lllllllll llll lllllllllll llllll llll llllllllll llllll 11111111111111111

                             I1111111111111111IIIIII IIIII Ill llllll lllll lllll lllll llllll llll lllll llllllllll lllll 111111111111111111
                            THIS FORM IS NOT TO BE DUPLICATED
         EW:IO.\
      Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 23 of 29 Page ID #:23
 Recording Requested By Internal Revenue
 Service. When recorded mail to:

INTERNAL REVENUE SERVICE
PO BOX 145595, STOP 8420G                                                                          17576432
CINCINNATI, OH 45250-5585
                                                                                llllllll!l lllllllllllllllllllllllll~!IIIIIIII
                                                                                Batch Number: 10348819

                                                                                lllllllllllllllllll lllllllllllllll l~IIIIIIIIIII


                                                    For Optional Use by Recording Office
Form 668 (Y}(c)              183 3 Department of the Treasury· Internal Revenue Service
[Rev. F9bruary 2004)
                                                Notice of Federal Tax Lien
Area: SMALL BUSINESS/SELF EMPLOYED AREA #7                            Serial Number
Lien Unit Phone: {800)        913-6050                                            395032719

 As provided by section 6321, 6322, and 632.J of the Internal Revenue Code, we are giving a notice that taxes
 (including interest and penalties) have been assessed against the following-named taxpayer. We have made a
 demand for payment of this liabiHty, but It remains unpaid, Therefore, there Is a lien in favor of the United States
 on all property and rights to property belonging to this taxpayer for the amount of these taxes, and additional
 penalties, Interest, and C(lsts that may accrue.
Name of Taxpayer ALAN B &                  DOROTHEA      C   SNITZER·

Residence     80 SLAKE AVE STE 800
                       PASADENA
                          CA 91101-2585
                                                                                                                                                                 I
                                       I


   IMPORTANT RELEASE INFORMATION: For each assessment listed below, unless notice of the lien is refiled by the date
   given in column (el, this notice shell, on the day following such date, operate as a certificate of release as defined in IRC 6325(a).
                    Tax Period                                       Date of                    last D,tfor                             Unpaid Balance
Kind of Tax           Ending   Identifying Number                   Assessment                     Refi ing                             of Assessment
    (a)                (b)             (c)                               (d)                         (e)                                      (f)
   1040            12/31/2011 XXX-XX-2932                        11/26/2012                     12/26/2022
   1040            12/31/2011 XXX-XX-2932                        07/07/2014                     08/06/2024                                    74027.14
   1040            12/31/2012 XXX-XX-2932                        11/25/2013                     12/25/2023
   1040            12/31/2012 XXX-XX-2932                        06/01/2015                     07/01/2025                                    54410.51
   1040            12/31/2013 XXX-XX-2932                        11/17/2014                     12/17/2024
   1040            12/31/2013 XXX-XX-2932                        05/16/2016                     06/15/2026                                    67522.88
   1040            12/31/2014 XXX-XX-2932                        11/23/2015                     12/23/2025
   1040            12/31/2014 XXX-XX-2932                        04/03/2017                     05/03/2027                                    57100.34
   1040            12/31/2015 XXX-XX-2932                        11/21/2016                     12/21/2026
   1040            12/31/2015 XXX-XX-2932                        06/11/2018                     07/11/2028                                    70402.31
   1040            12/31/2016 XXX-XX-2932                        11/20/2017                     12/20/2027                                    41981.34




Place of Filing
                           COUNTY RECORDER
                           LOS ANGELES COUNTY                                                                              Total    $       365444.52
                           NORWALK, CA 90650
This notice was prepared and signed at _ _ _ _O..c..AK...;...._LAND--'-:........,.'_
                                                                                   -CA _ _ _ _ _ _ _ __ _ _ __                                      , on this,
the       26th day of November , 2019.
Signature                                                               Title
                                                                        REVENUE OFFICER                                                     27-01-3628
for D. SCHIAPPA JR                                                      (818) 543-2222
      INOTE: Certificate of officer authorized by law to take acknowledgment is not essential to the validity of Notice of Federal Tax lien
      Rev. Rut. 71-466, 1971 - 2 C.B. 409)
                                                                                                               Form 668(Y)(~) IRev. 2-2004)
                                                    Part t • Kept By Recording Office                                       CAT. NO 60025X
Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 24 of 29 Page ID #:24




                   EXHIBIT 4
Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 25 of 29 Page ID #:25




              This page is part of your document - DO NOT DISCARD                                                                                     •

                                                                               · 20200064859
                                                                           Illllll llllllllll lllll lllll lllll lllll lllll lllll111111111111111111   PgB~r
                                                                                   Recorded/Filed in Official Records
                                                                                 Recorder's Office, Los Angeles County,
                                                                                             California

                                                                                               01/17/20 AT 08:32AM


                                                                                                                                        FEES:             20.00
                                                                                                                                        TAXES:             0.00
                                                                                                                                        OTHER:             0.00


                                                                                                                                        PAID:             2 0 . 00




              111111111111111 III II Ill I Ill I IIll II II II
                                                       LEADSHEET




                 II I I II I I II Ill II I 1111111111111111 II
                                                     202001172890003


                                                          00017748820



                                            IIIIIII IIIIIIIIIIIIIIIIIIII IIIII IIII IIIII IIIII IIIIIIII
                                                              010442535

                                                                    SEQ:
                                                                     41

                                          DAR - Mail ( I ntake )


                        IIIIIII IIIIIIIIIIIIIIIIIIII IIIIIIIII IIIIII Illlllllllllll lllll lllllllll lllllllllll lllll llllllIll llll

                       IIIIIIIIIIIIIIIIIIIIIIIIIII IIIIIIIIIIIIIIIIIIIIIIIIIIIIIII IIIIIIIII IIIII IIIIIIIII IIIIII III IIIIIIII
                       THIS FORM IS NOT TO BE DUPLICATED
            Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 26 of 29 Page ID #:26

    , / 'ording Requested By Internal Revenue
/      ~=~ce. When recorded mail to:

         INTERNAL REVENUE SERVICE
         PO BOX 145595, STOP 84 20G
         CINCINNATI, OH 45250-5585




                                                               For Optional Use by Recording Office
         Form 668 (Y)(c)               1833 Department of the Treasury• Internal Revenue Service ·
         !Rev. February 20041                             Notice of Federal Tax Lien
         Area: SMALL BUSINESS/SELF EMPLOYED AREA #7                              Serial Number
         Lien Unit Phone: (BOO) 913-6050                                                    401251520
          As provided by section 6321 , 6322, and 6323 of the Internal Revenue Code, we are giving a notice that taxes
          (inclucllng Interest and penalties) have been assessed against the followina-named taxpayer. We have made a
          demand for payment of this liability, but It remains unpaid. Therefore, there Is a lien In favor of the United States
          on all property and riehts co property beloftling to chis taxpayer for the amount of these taxes, and additional
          penalties, interest, and ~ chat may accrue.
         Name of Taxpayer ALAN B & DOROTHEA C SNITZER


         Residence               80 S LAKB AVE STE 800
                                 PASADENA, CA 91101-2585
         I IMPORTANT RELEASE INFORMATION:                        For each assessment listed below, unless notice of the lien is refiled by the date
            given in column (el, this notice shall, on the day following such date, operate as a certificate of release as defined In lRC 6325(a).
                                                                                                                                                            I
                        Tax Period                      Date of                                     Last DI for                  Unpaid Balance
          Kind of Tax     Ending   Identifying Number Assessment                                       Refl ng                   of Assessment
              (a)          Cb)              (c)           (d)                                            Ce)                             (f)
             1040     ·12/31/2018 XXX- XX-2932 ~1/18/2019                                           12/18/2029                           71599.73




         Place of Filing
                                      COUNTY RECORDER
                                      LOS ANGELES COUNTY                                                           Total     $            71599 . 73
                                      NORWALK, CA 90650
         This notice was prepared and signed at _ ___O
                                                     _ A_KLAND="-'----'' "-CA
                                                                           _ _ __ _ __ _ _ _ _ _ __                                            , on this,
         the       07th day of January , 2020.
         Signature                                                                  Title
                                                                                    REVBNU.F; OFFICER                                  27-01-362 8
         for D. SCHIAPPA JR                                                         (818) 543-2222
                (NOTE: Certificate of officer authorized by law to take acknowledgment Is not essential to the validity of Notlco of Federal Tax lien
               Rev. Aul. 71 ·466, 1971 • 2 C.8. 409)
                                                                                                                           Form 668(Y)(c) (Rev. 2-2004)
                                                              Part 1 - Kept By Reconffn1 Office                                      CAT. NO 60025X
Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 27 of 29 Page ID #:27




                   EXHIBIT 5
Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 28 of 29 Page ID #:28
Case 2:21-cv-02587-CAS-AS Document 1 Filed 03/25/21 Page 29 of 29 Page ID #:29
